JOHN HANCOCK INVESTMENT TRUST 601 Congress Street Boston, MA 02210 July 14, 2016 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: John Hancock Investment Trust (the “Trust”), on behalf of: John Hancock Enduring Assets Fund and John Hancock Value Equity Fund (the “Funds”) File Nos. 002-10156 and 811-00560 Ladies and Gentlemen: On behalf of the Trust, transmitted for filing, pursuant to Rule 497 under the Securities Act of 1933, as amended, are exhibits containing interactive data format risk/return summary information for the Funds. The interactive data files included as exhibits to this filing mirror the risk/return summary information in the prospectus supplements filed with the Securities and Exchange Commission on July 1, 2016 on behalf of the Funds pursuant to Rule 497(e) (Accession No. 0001133228-16-010647), which is incorporated by reference into this Rule 497 Document. If you have any questions or comments, please call me at (617) 572-4575. Sincerely, /s/ Sarah M. Coutu Sarah M. Coutu, Esq. Assistant Secretary of the Trust Exhibit Index EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase Document EX-101.LAB XBRL Taxonomy Extension Labels Linkbase Document EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
